

117 HR 3663 IH: Apprenticeships to College Act
U.S. House of Representatives
2021-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3663IN THE HOUSE OF REPRESENTATIVESJune 1, 2021Mr. Harder of California introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo support the establishment of an apprenticeship college consortium.1.Short titleThis Act may be cited as the Apprenticeships to College Act. 2.Apprenticeship college consortium(a)In generalNot later than 1 year after the date of enactment of this Act, in order to cooperate with the Secretary of Education and promote awareness and adoption of apprenticeship programs, the Secretary of Labor shall—(1)enter into an interagency agreement with the Secretary of Education to promote and support integration and alignment of programs under the national apprenticeship system with secondary, postsecondary, and adult education, through the activities described in this section; and(2)submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of Senate, such agreement and any modifications to such agreement.(b)Apprenticeship college consortiumIn order to support the establishment of a college consortium of postsecondary educational institutions, related instruction providers, sponsors, qualified intermediaries, and employers for the purposes of promoting stronger connections between programs under the national apprenticeship system and participating 2- and 4-year postsecondary educational institutions, the interagency agreement under subsection (a) shall include a description of how the Secretaries will—(1)support data sharing systems that align education records and records of programs under the national apprenticeship system regarding whether program participants who receive financial aid under title IV of the Higher Education Act of 1965 enroll in, or complete, postsecondary coursework while participating in a program under such system;(2)provide guidance on how to align eligible funding from, planning processes for, and the requirements of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), the Rehabilitation Act of 1973, and the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) with this Act;(3)require all participants of the apprenticeship college consortium to enter into agreements to—(A)have an articulation agreement with a participating sponsor of an apprenticeship program, which may include a 2- or 4-year postsecondary educational institution;(B)create or expand the awarding and articulation of academic credit for related instruction completed and credentials awarded to program participants as part of a program under the national apprenticeship system; and(C)support the creation or expansion of electronic transcripts for apprenticeship programs and all academic content, including related instruction and on-the-job training; (4)provide technical assistance on eligible uses of financial aid, including the Federal work study program under part C of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087–51 et seq.), for related instruction for programs under the national apprenticeship system;(5)provide to consortium participants or potential participants information regarding—(A)a list of apprenticeship programs in related occupations offered in the State or available under the Office of Apprenticeship that may become part of the consortium;(B)information on how to develop an apprenticeship program;(C)information on Federal, State, and local financial resources available to assist with the establishment and implementation of apprenticeship programs; and(D)information on related qualified intermediaries or industry or sector partnerships supporting apprenticeship programs, as applicable; and(6)support information regarding the apprenticeship consortium being made available on a publicly accessible website, including—(A)a list of participating members of the consortium, apprenticeship programs provided, credentials awarded with each program, and available apprenticeable occupations; and(B)models of articulation agreements, prior learning assessments, and competency-based curriculum for related instruction for illustrative purposes.